The Chancellor.
The suit was by a judgment creditor of Mulvey to have a conveyance made by him to his wife declared void as against the complainant, as being without consideration and fraudulent.
The defendant, Mulvey, conveyed the property in question *199to liirf wife after lie contracted part of the debt for which the complainant lias judgment. The residue tras contracted after-wards, without any notice to the complainant of the conveyance, except the constructive notice by recording the deed. The wile knew of contracting the debt, which was for a cask of liquor for a rum shop kept on the premises, and gave the complainant no warning. It was conceded on discussion at the giving of the deed, that the conveyance would not be valid against the part of the debt then due, which, in fact, the wife now tenders herself ready to pay. I am not satisfied that any consideration, except moneys that at law belonged to the husband, was paid for the conveyance. If any such was paid, it was a very small part of it.
A voluntary conveyance made by a solvent debtor is 'good against subsequent debts, if made in good faith and without intention of contracting debts designed not to be paid. The circumstances of this case show clearly that this conveyance was intended to protect the property of the husband against debts which he intended to contract, and the conduct of the wife shows that it was fraudulently used for that purpose. It must be declared void as against the complainant.